Citation Nr: 9919721	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-34 141A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a left ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from March 1992 to April 1996.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota, which, in pertinent part, 
denied claims of entitlement to service connection for 
bilateral hearing loss and for a left ankle disorder.


FINDINGS OF FACT

1.  The veteran is not currently shown by competent medical 
evidence to have a hearing loss disability for VA purposes.  

2.  There is no competent medical evidence that shows that 
the veteran has a current left ankle disorder.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a bilateral hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a bilateral hearing loss because he was 
exposed to excessive noise in service.  He also contends that 
he is entitled to service connection for a left ankle 
disorder because he injured his ankle in service.  

Under the statutory provisions authorizing veterans' 
benefits, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active service, provided the disability was not the result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303 (1998).  Service connection is warranted for 
certain diseases defined as chronic, such as arthritis and 
organic diseases of the nervous system, shown to have been 
manifested to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

However, the threshold question that must be answered in this 
case is whether the veteran has presented well-grounded 
claims for service connection.  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  See Boeck v. Brown, 
6 Vet.App. 14, 17 (1993).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  Specifically, 
service connection may be presumed for certain diseases, 
including arthritis and organic diseases of the nervous 
system, which manifest to a compensable degree within one 
year of service.  See 38 C.F.R. §§ 3.307, 3.309 (1998).  

A claimant may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b)(1998), which is applicable where the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that same condition currently exists.  
Such evidence must be medical unless the condition at issue 
is one which, under case law, lay observation is considered 
competent to prove its existence.  If the chronicity 
provision is not applicable, a claim still may be well-
grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet.App. 488, 495-98 
(1997).

The veteran's service medical records reflect that no 
abnormality of the left ankle was noted on the physical 
examination portion of the veteran's service entrance 
examination, conducted in June 1992, and no hearing loss 
disability was noted on the veteran's audiometric examination 
for service entrance.  Service medical records reflect that 
the veteran sought treatment for a painful left ankle in 
March 1995, and first degree ankle sprain was diagnosed.  
Audiometric examination reflected on the veteran's January 
1996 service separation examination discloses right ear pure 
tone thresholds, in decibels, of 5, 5, 0, 0, and 10, measured 
at 500, 1000, 2000, 3000, and 4000 Hz; left ear pure tone 
thresholds, in decibels, were 10, 15, 15, 10 and 60, at the 
same frequencies.  No abnormality of the left ankle was noted 
on service separation examination.

1.  Service Connection for Bilateral Hearing Loss

On VA audiologic examination conducted in August 1997, the 
veteran's right ear pure tone thresholds, in decibels, were 
5, 10, 5, 5, and 10, measured at 500, 1000, 2000, 3000, and 
4000 Hz; left ear pure tone thresholds, in decibels, were 10, 
10, 5, 10 and 30, at the same frequencies.  The average right 
ear pure tone threshold loss, over four frequencies (1000Hz 
to 4000Hz) was 7.5 decibels; left ear pure tone 4-frequency 
threshold loss was 13.75 decibels.  The veteran had a right 
ear speech recognition score of 96 percent and left ear 
speech recognition of 94 percent on the Maryland CNC word 
list.  The examiner concluded that the veteran had normal 
pure tone thresholds through 4000 Hz with a moderate high-
frequency loss above 4000 Hz.  

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater, or, 
when the auditory thresholds for at least three of the 
frequencies are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385.

The Board notes that decibel thresholds above 20 decibels 
indicate at least some loss of normal hearing, see Hensley v. 
Brown, 5 Vet. App. 155 (1993), but hearing loss for VA 
purposes is not present until hearing acuity has decreased to 
the level specified by 38 C.F.R. § 3.385.  Based on the 
findings of the VA examination performed following service, 
there is no medical diagnosis of current bilateral hearing 
loss or of hearing loss in either ear, as defined by VA 
regulations.  The veteran has submitted no medical evidence 
that he does have a hearing loss that meets the requirements 
of 38 C.F.R. § 3.385.  The Board notes in particular that the 
examiner who conducted the August 1997 VA examination noted 
that the veteran had moderate hearing loss above 4000 Hz.  
However, by regulation, frequencies above 4000 Hz are not 
considered for purposes of determining whether disability is 
present for VA purposes.  

The veteran does not currently meet any of the criteria for 
impaired hearing, as only one of his auditory thresholds is 
above 25, but has not decreased to 40, and his speech 
recognition score is 94 percent or above.  Establishing a 
well-grounded claim requires medical evidence of a current 
diagnosis of the claimed condition.  See Caluza v. Brown, 7 
Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  In this case, the veteran has not established that 
his claim that for a hearing loss disability is plausible.  

The veteran has been so notified, by a Statement of the Case 
issued in November 1997, and has not identified any 
additional relevant evidence that might serve to well-ground 
his claim.  See 38 U.S.C.A. § 5103; see McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  This claim of 
entitlement to service connection for hearing loss must be 
denied as not well-grounded.  The Board notes the veteran's 
contention that he should be granted service connection for 
hearing loss, since he was exposure to hazardous noise while 
in service.  However, until there is medical diagnosis of a 
disability compensable under the statutes and regulations 
governing veterans' benefits, the Board has no authority to 
grant the veteran's appeal.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (absent 'proof of a present 
disability[,] there can be no valid claim'); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).

The Board notes that, during the pendency of the veteran's 
appeal, a portion of 38 C.F.R. Part 4, VA's Schedule for 
Rating Disabilities, including the regulations used to 
evaluate ear disability, was amended.  38 Fed. Reg. 25,202-
25,210 (1999).  In the absence of clinical evidence that the 
veteran meets the criteria for hearing loss disability, 
amended provisions pertaining to evaluation of severity of 
hearing loss disability are not applicable, and remand of the 
claim for consideration under the amended provisions is not 
required, and would be fruitless. 


2.  Service Connection for Left Ankle Disorder

On VA examination conducted in September 1997, the veteran 
complained that his left ankle did not "feel right."  There 
was no swelling, deformity, heat, erythema, pain on range or 
motion, tenderness on palpation, or other observable 
abnormality of the left ankle on physical examination.  The 
examiner concluded that the veteran had sustained a left 
ankle injury, by history, but left ankle examination was 
negative.  No diagnosis was recorded following the 
examination.

Private medical records dated in May 1996 disclose no 
abnormality of the musculoskeletal system, other than a 
lumbar spine abnormality not related to this claim.

In the absence of any medical diagnosis of left ankle 
disorder or findings of left ankle abnormality, the veteran's 
claim for service connection for a left ankle disorder is not 
well-grounded.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992) (absent 'proof of a present disability[,] there 
can be no valid claim'); Rabideau v. Derwinski, 2 Vet. App. 
141, 144 (1992).

The veteran was informed of the need for such evidence in 
order to establish a well-grounded claim, including in a 
November 1997 Statement of the Case.  In response, the 
veteran asserts that no radiologic examination of the left 
ankle was conducted, and such examination should have been 
afforded.  However, the medical evidence establishes that the 
VA examiner did not order radiologic examination of the left 
ankle because there were no clinical indicators that such 
examination was appropriate.  The veteran's lay contention 
that radiologic examination would disclose a service-
connected left ankle disorder is not sufficient to establish 
a well-grounded claim.  Moreover, the duty to assist the 
veteran in the development of his claim has not attached 
here, since the veteran has not submitted plausible evidence 
that he has a left ankle disorder.  See Epps, 126 F.3d at 
1468-70 (Fed. Cir. 1997).  

The veteran has not identified any available evidence which, 
if obtained, could make his claim for service connection for 
a left ankle disorder "plausible."  38 U.S.C.A. § 5103; see 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).  
This claim must be denied as not well-grounded.


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bilateral hearing loss is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for a left ankle disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

